Citation Nr: 1518501	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-23 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board remanded the claim in February 2014 for additional development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's low back disability did not have its onset during and is not otherwise related to active military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard January 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.
	
The Veteran was provided a VA medical examination in June 2012.  The expert medical opinion was wholly predicated on the documentation of record, with no indication that the Veteran's lay assertions of symptoms were considered.  As such, the Board found the medical opinion inadequate for purposes of adjudicating the Veteran's claim of service connection for a low back disability.  Accordingly, the claim was remanded for a new expert medical opinion.  

Pursuant to the Board's February 2014 remand, the Veteran was provided a VA medical examination in April 2014.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran contends that service connection is warranted for a low back disability.  In a statement received in January 2012, he stated that he believed that his current low back disability is related to an incident in service when he injured his back while doing maintenance on an anchor chain.  

The Veteran's service treatment records reveal that he complained of severe low back pain in February 1992.  Objective findings noted tenderness to palpation at L4-L5 and S1.  The Veteran was diagnosed with paraspinal muscle spasms and prescribed medication, heat therapy, and massages.  On separation from service in May 1992, the Veteran's spine was noted as normal.  Thus, there is evidence of in-service low back complaints.

The evidence shows that the Veteran currently has degenerative disc disease.  In February 1998, x-rays revealed minimal narrowing of the L4-5 interspace.  The Veteran stated that he experienced back pain for five to six weeks while doing yard work in July 1998.  In June 1998, a physician diagnosed the Veteran with degenerative disc disease with diffuse disc bulging L4-L5 and L5-S1.  Thus, the current disability element of the claim is established.  

Whether the Veteran's degenerative disc disease is related to his military service is as complex medical question and it is not a matter on which a layperson may generally provide a probative opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").

In support of his claim, the Veteran submitted a medical opinion from a private physician.  The physician noted the Veteran's ongoing lumbar and occasional cervical thoracic discomfort since a previous injury years before and concluded that the normal course of deterioration for a joint that had been previously injured 20 years before is degenerative joint arthritis. 

Pursuant to the Board's February 2014 remand, the Veteran underwent a VA examination in April 2014.  The examiner provided a diagnosis of degenerative disc disease per history.  The examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the medical records clearly document the onset of the current pattern of disability and diagnosis of degenerative disc disease as occurring six years after separation.  The examiner noted that the etiology is clearly documented as being the result of performing yard work.  The examiner also noted that the Veteran was diagnosed with severe lumbar strain in service, but concluded that there was no clinical evidence that the in-service back injury developed into a chronic pattern during service or manifested to a compensable degree within one year of separation from active duty status.  Finally, the examiner considered the Veteran's lay statements regarding experiencing low back pain since separation, but found the documented medical evidence more probative.

Here, the Board finds that the weight of the competent and probative evidence of record does not support a nexus between the Veteran's current back disorder of lumbar back strain and his active duty service.  Importantly, after consideration of the Veteran's entire claims file, the Veteran's statements, and after performing a physical examination of the Veteran, the April 2014 VA examiner concluded that the Veteran's back disorder is not related to active service.  The VA examiner provided explanation and rationale for the opinion, explaining that the Veteran's current low back disability is the result of performing yard work and is not related to military service.  The opinion is persuasive as it is unequivocal and supported by the evidence of record.  

Also, the opinion that the Veteran's current spine disability is not related to the incident in service is supported by the Veteran's discharge examination report in 1992 which is silent for complaints of the spine and which shows that the spine was clinically evaluated and found to be normal.  Additionally, although a lack of contemporaneous documentation alone will not render a Veteran's lay contentions of continued symptoms not credible, the Board finds it very persuasive that prior to the post-service back injury, the Veteran sought no treatment for any lumbar spine complaints but after the injury incurred while doing yard work, there are documented complaints which can be traced directly to the current spine disability.  These factors all support a finding that the Veteran's current spine disability is not related to the complaint in service, but rather to the post-service injury incurred while doing yard work.  Consequently, as the Veteran's current low back disability had its onset several years after service and is not related to in-service symptoms from which the Veteran recovered, the Board does not find that continuity of symptomatology exists.  See 38 C.F.R. § 3.303(b).  Specifically, the normal May 1992 separation examination weighs against a finding of continuity of symptomatology.  Given this evidence, a continuity of symptomatology of degenerative disc disease has not been shown, at least not until several years after service.  Id.

In contrast, the opinion provided by the private physician is predicated wholly on the assumption that the Veteran experienced a joint injury during service.  Although the Veteran's service treatment records indicate complaints of and a diagnosis of lumbar muscle spasms, there is no evidence in the Veteran's service treatment records that indicates the Veteran sustained an injury to his spine.  Also, the private opinion does not account for the post-service injury incurred after doing yard work or the normal spine examination upon discharge from service.  Accordingly, little probative weight is assigned to the positive private medical opinion. 

Lastly, the Board has considered the Veteran's opinion on the matter whereby he relates his current back disorder to his active military service.  A valid medical opinion is not always required to establish nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, in this case, the question as to the etiology of the Veteran's current spine disability is a complex medical question.  As such, the Board accords no evidentiary weight to the Veteran's lay opinion on the matter and finds the April 2014 VA examiner's opinion probative as to the question of nexus.  The examiner is a medical expert and provided a competent medical opinion with the essential rationale for the opinion.  The evidence regarding nexus weighs against the claim.

Accordingly, as the competent and probative evidence weighs against a finding of the required nexus between military service and a current low back disability, service connection for a low back disability is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 C.F.R. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


